 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of July 21, 2015 (this “Agreement”), is among
Pressure BioSciences, Inc., a Massachusetts corporation (the “Company”), and
[PLACEMENT AGENT] as collateral agent (the “Agent”) for the holders of the
Company’s Secured Convertible Debentures in the original aggregate principal
amount of $1,672,000 (collectively, the “Debentures”), their endorsees,
transferees and assigns as set forth on Schedule H, as amended from time to time
(collectively, the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has issued or is issuing the Debentures to the Secured
Parties in a private placement offering for up to $6,875,000 (including the
over-subscription amount) principal amount (“Offering”) as described in the
Private Placement Memorandum dated as of May 11, 2015 (“Memorandum”);

 

WHEREAS, pursuant to the Purchase Agreement (as defined in the Debentures), the
Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures;

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Debtor has agreed to execute and deliver to the Secured
Parties this Agreement and to grant the to the Agent, for the benefit of the
Secured Parties, a security interest in certain property of the Debtor to secure
the prompt payment, performance and discharge in full of all of the Company’s
obligations under the Debentures.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a) “CFC” means a controlled foreign corporation (as that term is defined in the
U.S. Internal Revenue Code).

 

(b) “Collateral” means the following personal property of the Debtors, whether
presently owned or existing or hereafter acquired or coming into existence,
wherever situated, and all additions and accessions thereto and all
substitutions and replacements thereof, and all proceeds, products and accounts
thereof, including, without limitation, all proceeds from the sale or transfer
of the Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or:

 

(i) All goods, including, without limitation, (A) all equipment and fixtures of
every kind and nature and wherever situated, together with all documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with any Debtor’s businesses and
all improvements thereto; and (B) all inventory;

 

(ii) All general intangibles, including, without limitation, all partnership
interests, membership interests, stock or other securities, rights under any of
the Organizational Documents, agreements related to the Pledged Securities,
licenses, distribution and other agreements, computer software (whether
“off-the-shelf”, licensed from any third party or developed by any Debtor),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, Intellectual Property
and income tax refunds;

 

(iii) All accounts;

 

(iv) All documents, letter-of-credit rights, instruments and chattel paper;

 

(v) All commercial tort claims;

 

(vi) All deposit accounts and all cash (whether or not deposited in such deposit
accounts);

 

1

 

 

(vii) All investment property;

 

(viii) All supporting obligations; and

 

(ix) All files, records, books of account, business papers, and computer
programs;

 

(xi) All Intellectual Property (as defined in this Agreement)

 

(xii) All equipment; and

 

(xiii) The products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(xii) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all and any other shares of capital stock and/or other equity interests of any
other direct or indirect subsidiary of Debtor obtained in the future, and, in
each case, all certificates representing such shares and/or equity interests
and, in each case, all rights, options, warrants, stock, other securities and/or
equity interests that may hereafter be received, receivable or distributed in
respect of, or exchanged for, any of the foregoing and all rights arising under
or in connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.

 

Notwithstanding the foregoing: (i) nothing herein shall be deemed to constitute
an assignment of or grant of a security interest in any asset which, in the
event of an assignment or grant of a security interest, becomes void by
operation of applicable law or the assignment of which or grant of a security in
is otherwise prohibited by the terms of any contract, lease, permit or licenses
or applicable law (in each case to the extent that any such term or applicable
law is not overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other
similar applicable law); provided, however, that to the extent permitted by
applicable law, this Agreement shall create a valid security interest in such
asset and, to the extent permitted by applicable law, this Agreement shall
create a valid security interest in the proceeds of such asset; and (ii) the
Collateral shall not include any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C. Section
1060(a) (or any successor provision), such intent-to-use trademark application
shall be considered Collateral.

 

(c) “Debtor” or “Debtors” means the Company and any direct and indirect entity
of whatever legal form of which the Company owns 50.1% or more of the equity
voting securities or economic interests which may be in existence from time to
time while this Agreement is in effect.

 

(d) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office; (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(e) “Majority in Interest” means, at any time of determination, 67% of the
outstanding principal amount of Debentures then outstanding (based on
then-outstanding principal amounts of Debentures at the time of such
determination) of the Secured Parties.

 

(f) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.

 

2

 

 

(g) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Debentures, and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from any of the
Secured Parties as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, and interest
on the Debentures and the loans extended pursuant thereto; (ii) any and all
other fees, indemnities, costs, obligations and liabilities of the Debtor from
time to time under or in connection with this Agreement, the Debentures, and any
other instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Debtor.

 

(h) “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Debtor (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 

(i) “Pledged Interests” shall have the meaning ascribed to such term in Section
4(i).

 

(j) “Pledged Securities” shall have the meaning ascribed to such term in Section
4(h).

 

(k) “Subordination Agreements” means the Subordination Agreements dated on or
about the date hereof among ______, the Agent, each Secured Party and the
Company.

 

(l) “UCC” means the Uniform Commercial Code of the State of New York and or any
other applicable law of any state or states which has jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to extend the loans as evidenced by the Debentures and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Obligations, each Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Agent, for the benefit of
the Secured Parties, a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”).

 

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, each Debtor shall deliver or cause to be delivered to the
Agent (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements. The Debtors are, contemporaneously
with the execution hereof, delivering to Agent, or have previously delivered to
Agent, a true and correct copy of each Organizational Document governing any of
the Pledged Securities.

 

4. Representations and Warranties of the Debtors. Except as set forth under the
corresponding section of the disclosure schedules delivered to the Secured
Parties concurrently herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof, each Debtor represents and warrants to
the Secured Parties as follows:

 

(a) Each Debtor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Debtor of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Debtor and no
further action is required by such Debtor. This Agreement has been duly executed
by each Debtor. This Agreement constitutes the legal, valid and binding
obligation of each Debtor, enforceable against each Debtor in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity.

 

3

 

 

(b) The Debtors have no place of business or offices where their respective
books of account and records are kept (other than temporarily at the offices of
its attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, each Debtor is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property except for Permitted Liens (as defined in the Debentures).
Except as disclosed on Schedule A, none of such Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor.

 

(c) Except for Permitted Liens (as defined in the Debentures) and except as set
forth on Schedule B attached hereto, the Debtors are the sole owner of the
Collateral (except for non-exclusive licenses granted by any Debtor in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and are fully authorized to grant the Security
Interests. Except as set forth on Schedule C attached hereto, there is not on
file in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Agent pursuant to this Agreement) covering or affecting any of the
Collateral. Except as set forth on Schedule C attached hereto and except
pursuant to this Agreement, as long as this Agreement shall be in effect, the
Debtors shall not execute and shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Agent
pursuant to the terms of this Agreement).

 

(d) No written claim has been received that any Collateral or any Debtor’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to any Debtor’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to any Debtor’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of any
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

(e) This Agreement creates in favor of the Agent, for the benefit of the Secured
Parties, a valid first priority security interest in the Collateral, subject
only to Permitted Liens (as defined in the Debentures) securing the payment and
performance of the Obligations. Upon making the filings described in the
immediately following paragraph, all security interests created hereunder in any
Collateral which may be perfected by filing Uniform Commercial Code financing
statements shall have been duly perfected.

 

(f) Each Debtor hereby authorizes the Agent to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.

 

(g) The execution, delivery and performance of this Agreement by the Debtors
does not: (i) violate any of the provisions of any Organizational Documents of
any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor; or (ii) subject to the Agent’s each Secured Party’s performance of its
respective obligations under the Subordination Agreements, conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing any Debtor’s debt or otherwise) or other understanding to which any
Debtor is a party or by which any property or asset of any Debtor is bound or
affected. If any, all required consents (including, without limitation, from
stockholders or creditors of any Debtor) necessary for any Debtor to enter into
and perform its obligations hereunder have been obtained.

 

(h) The capital stock and other equity interests listed on Schedule H hereto
(the “Pledged Securities”) represent: (i) all of the capital stock and other
equity interests of the Guarantors that are domestic subsidiaries, and represent
all capital stock and other equity interests owned, directly or indirectly, of
such Guarantors by the Company; and (ii) 65% of the capital stock of the
subsidiaries of the Company that are not U.S. subsidiaries. All of the Pledged
Securities are validly issued, fully paid and nonassessable, and the Company is
the legal and beneficial owner of the Pledged Securities, free and clear of any
lien, security interest or other encumbrance except for the security interests
created by this Agreement and other Permitted Liens (as defined in the
Debentures).

 

4

 

 

(i) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(j) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(k) Each Debtor was organized and remains organized solely under the laws of the
state set forth next to such Debtor’s name in Schedule D attached hereto, which
Schedule D sets forth each Debtor’s organizational identification number or, if
any Debtor does not have one, states that one does not exist.

 

(l) (i) The actual name of each Debtor is the name set forth in Schedule D
attached hereto; (ii) no Debtor has any trade names except as set forth on
Schedule E attached hereto; (iii) no Debtor has used any name other than that
stated in the preamble hereto or as set forth on Schedule E for the preceding
five years; and (iv) no entity has merged into any Debtor or been acquired by
any Debtor within the past five years except as set forth on Schedule E.

 

(m) Schedule F attached hereto lists all of the United States patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof. Schedule F lists
all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All material
patents and trademarks of the Debtors have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Debtors
have been duly recorded at the United States Copyright Office.

 

(n) Except as set forth on Schedule G attached hereto, none of the account
debtors or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

5. Covenants and Agreements of the Debtors. Each Debtor covenants and agrees
with the Secured Parties as follows:

 

(a) Each Debtor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Agent at least 30 days prior to such relocation (i) written notice of such
relocation and the new location thereof (which must be within the United States)
and (ii) evidence that appropriate financing statements under the UCC and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interests to create in favor of the Agent a valid,
perfected and continuing perfected first priority (subject to Permitted Liens)
lien in the Collateral. (b) Except for Permitted Liens (as defined in the
Debentures), each Debtor shall at all times maintain the liens and Security
Interests provided for hereunder as valid and perfected first priority (subject
to Permitted Liens) liens and security interests in the Collateral in favor of
the Agent until this Agreement and the Security Interest hereunder shall be
terminated pursuant to Section 15 hereof. Each Debtor hereby agrees to defend
the same against the claims of any and all persons and entities. Each Debtor
shall safeguard and protect all Collateral for the account of the Secured
Parties. At the reasonable request of the Agent, each Debtor will sign and
deliver to the Agent on behalf of the Secured Parties at any time or from time
to time one or more financing statements pursuant to the UCC in form reasonably
satisfactory to the Agent and will pay the cost of filing the same in all public
offices wherever filing is, or is deemed by the Agent to be, necessary or
desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, each Debtor shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security
Interests hereunder, and each Debtor shall obtain and furnish to the Agent from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interests
hereunder.

 

(b) No Debtor will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Debtor in its ordinary course of business and sales of inventory or
obsolete capital equipment by a Debtor in its ordinary course of business)
without the prior written consent of a Majority in Interest.

 

(c) Each Debtor shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order (ordinary wear and tear
excepted) and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

 

5

 

 

(d) Each Debtor shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. Each Debtor shall cause each insurance policy issued
in connection herewith to provide, and the insurer issuing such policy to
certify to the Agent, that (a) the Agent will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Agent and such cancellation or change shall not
be effective as to the Agent for at least thirty (30) days after receipt by the
Agent of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default (as defined in the Debentures) exists and if the proceeds arising out
of any claim or series of related claims do not exceed $100,000, loss payments
in each instance will be applied by the applicable Debtor to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Debtor; provided, however, that payments received by any Debtor after an Event
of Default occurs and is continuing or in excess of $50,000 for any occurrence
or series of related occurrences shall be paid to the Agent on behalf of the
Secured Parties and, if received by such Debtor, shall be held in trust for the
Secured Parties and immediately paid over to the Agent unless otherwise directed
in writing by the Agent. Copies of such policies or the related certificates, in
each case, naming the Agent as lender loss payee and additional insured shall be
delivered to the Agent at least annually and at the time any new policy of
insurance is issued.

 

(e) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any material
adverse change in the Collateral, and of the occurrence of any event which would
have a material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest, through the Agent, therein.

 

(f) Each Debtor shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent may from time to time reasonably request to perfect, protect
or enforce the Agent’s security interest in the Collateral including, without
limitation, if applicable, the execution and delivery of a separate security
agreement with respect to each Debtor’s Intellectual Property (“Intellectual
Property Security Agreement”) in which the Agent has been granted a security
interest hereunder, substantially in a form reasonably acceptable to the Agent,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

 

(g) Each Debtor shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.

 

(h) Each Debtor shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(i) Each Debtor shall promptly notify the Agent in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by such
Debtor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Agent hereunder.

 

(j) The Debtors shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to their business.

 

(k) No Debtor will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Agent of such change and,
at the time of such written notification, such Debtor provides any financing
statements or fixture filings necessary to perfect and continue the perfection
of the Security Interests granted and evidenced by this Agreement.

 

6

 

 

(l) Except in the ordinary course of business, no Debtor may consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Agent
which shall not be unreasonably withheld.

 

(m) No Debtor may relocate its chief executive office to a new location without
providing 30 days prior written notification thereof to the Agent and so long
as, at the time of such written notification, such Debtor provides any financing
statements or fixture filings necessary to perfect and continue the perfection
of the Security Interests granted and evidenced by this Agreement.

 

(n) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Agent.

 

(o) Each Debtor, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of Agent regarding the Pledged Interests consistent
with the terms of this Agreement without the further consent of any Debtor as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
each Debtor agrees that it shall not enter into a similar agreement (or one that
would confer “control” within the meaning of Article 8 of the UCC) with any
other person or entity.

 

(p) Subject to the Subordination Agreements, each Debtor shall cause all
tangible chattel paper constituting Collateral to be delivered to the Agent, or,
if such delivery is not possible, then to cause such tangible chattel paper to
contain a legend noting that it is subject to the security interest created by
this Agreement. Subject to the Subordination Agreements, to the extent that any
Collateral consists of electronic chattel paper, the applicable Debtor shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor section thereto).

 

(q) Subject to the Subordination Agreements, to the extent that any Collateral
consists of letter-of-credit rights, the applicable Debtor shall cause the
issuer of each underlying letter of credit to consent to an assignment of the
proceeds thereof to the Agent.

 

(r) To the extent that any Collateral is in the possession of any third party
other than [other creditors], the applicable Debtor shall join with the Agent in
notifying such third party of the Agent’s security interest in such Collateral
and shall use its best efforts to obtain an acknowledgement and agreement from
such third party with respect to the Collateral, in form and substance
reasonably satisfactory to the Agent.

 

(s) If any Debtor shall at any time hold or acquire a commercial tort claim,
such Debtor shall promptly notify the Agent in a writing signed by such Debtor
of the particulars thereof and grant to the Agent in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Agent.

 

(t) Each Debtor shall immediately provide written notice to the Agent of any and
all accounts which arise out of contracts with any governmental authority and,
to the extent necessary to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof, shall execute and
deliver to the Agent an assignment of claims for such accounts and cooperate
with the Agent in taking any other steps required, in its judgment, under the
Federal Assignment of Claims Act or any similar federal, state or local statute
or rule to perfect or continue the perfected status of the Security Interests in
such accounts and proceeds thereof.

 

(u) Each Debtor shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Debentures.

 

(v) Each Debtor shall register the pledge of the applicable Pledged Securities,
if any, on the books of such Debtor.

 

(w) In the event that, upon an occurrence of an Event of Default, Agent shall
sell all or any of the Pledged Securities to another party or parties (herein
called the “Transferee”) or shall purchase or retain all or any of the Pledged
Securities, each Debtor shall, to the extent applicable: (i) deliver to Agent or
the Transferee, as the case may be, the articles of incorporation, bylaws,
minute books, stock certificate books, corporate seals, deeds, leases,
indentures, agreements, evidences of indebtedness, books of account, financial
records and all other Organizational Documents and records of the Debtors and
their direct and indirect subsidiaries; (ii) use its best efforts to obtain
resignations of the persons then serving as officers and directors of the
Debtors and their direct and indirect subsidiaries, if so requested; and (iii)
use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities to the Transferee or the purchase or retention of the Pledged
Securities by Agent and allow the Transferee or Agent to continue the business
of the Debtors and their direct and indirect subsidiaries.

 

7

 

 

(x) Without limiting the generality of the other obligations of the Debtors
hereunder, each Debtor shall promptly: (i) cause to be registered at the United
States Copyright Office all of its material copyrights; (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Agent notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property.

 

(y) Each Debtor will from time to time, at the joint and several expense of the
Debtors, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Parties to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

6. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent’s rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the Organizational Documents
or agreements to which any Debtor is subject or to which any Debtor is party.

 

7. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Debentures) under
the Debentures or a breach by the Company of any covenant under the Purchase
Agreement which is not cured within ten business days unless such default is
capable of cure but cannot be cured within such time frame and such Debtor is
using best efforts to cure same in a timely fashion;

 

(b) Any representation or warranty of any Debtor in this Agreement shall prove
to have been incorrect in any material respect when made;

 

(c) The failure by any Debtor to observe or perform any of its obligations
hereunder for ten business days after delivery to such Debtor of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and such Debtor is using best
efforts to cure same in a timely fashion; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void by a court of competent jurisdiction, or the
validity or enforceability thereof shall be contested by any Debtor, or a
proceeding shall be commenced by any Debtor, or by any governmental authority
having jurisdiction over any Debtor, seeking to establish the invalidity or
unenforceability thereof, or any Debtor shall deny that any Debtor has any
liability or obligation purported to be created under this Agreement.

 

8. Duty To Hold In Trust.

 

(a) Upon the occurrence and during the continuance of any Event of Default, upon
the request of the Agent and subject to the Subordination Agreements, each
Debtor shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the
Debentures or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties and shall forthwith endorse and transfer any such sums
or instruments, or both, to the Secured Parties, pro-rata in proportion to their
respective then-currently outstanding principal amount of Debentures for
application to the satisfaction of the Obligations (and if any Debenture is not
outstanding, pro-rata in proportion to the initial purchases of the remaining
Debentures).

 

(b) If any Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to: (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) subject to the Subordination Agreements, to
deliver any and all certificates or instruments evidencing the same to Agent on
or before the close of business on the fifth business day following the receipt
thereof by such Debtor, in the exact form received together with the Necessary
Endorsements, to be held by Agent subject to the terms of this Agreement as
Collateral.

 

8

 

 

9. Rights and Remedies Upon Default.

 

(a) Subject to the Subordination Agreements, upon the occurrence of any Event of
Default and at any time thereafter while such Event of Default is continuing,
the Secured Parties, acting through the Agent, shall have the right to exercise
all of the remedies conferred hereunder and under the Debentures, and the
Secured Parties shall have all the rights and remedies of a secured party under
the UCC. Without limitation, the Agent, for the benefit of the Secured Parties,
shall have the following rights and powers:

 

(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and each Debtor shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at such
Debtor’s premises or elsewhere, and make available to the Agent, without rent,
all of such Debtor’s respective premises and facilities for the purpose of the
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form.

 

(ii) Upon notice to the Debtors by Agent, all rights of each Debtor to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of each Debtor to receive the dividends and interest
which it would otherwise be authorized to receive and retain, shall cease. Upon
such notice, Agent shall have the right to receive, for the benefit of the
Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Debtor or any of its direct or indirect
subsidiaries.

 

(iii) The Agent shall have the right to operate the business of each Debtor
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Debtor or right of redemption of a
Debtor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.

 

(iv) The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Debtors’ rights against such account debtors and obligors.

 

(v) The Agent, for the benefit of the Secured Parties, may (but is not obligated
to) direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Agent, on behalf of the Secured
Parties, or its designee.

 

(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of any Debtor at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Parties or
any designee or any purchaser of any Collateral.

 

(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Debtors will only be credited with payments actually made by the purchaser.
In addition, each Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default that is continuing to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.

 

9

 

 

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 9 or elsewhere provided by agreement or applicable
law, each Debtor hereby grants to the Agent, for the benefit of the Agent and
the Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Debtor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Debtor (subject, in the case of trademarks, to
sufficient rights to quality control and inspection in favor of such Debtor to
avoid the risk of invalidation of such trademarks), and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

 

10. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Parties’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Debentures at the time of any such determination), and to the payment of any
other amounts required by applicable law, after which the Secured Parties shall
pay to the applicable Debtor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Debtors
will be liable for the deficiency, together with interest thereon, at the rate
of 15% per annum or the lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, each
Debtor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.

 

11. Securities Law Provision. Each Debtor recognizes that Agent may be limited
in its ability to effect a sale to the public of all or part of the Pledged
Securities by reason of certain prohibitions in the Securities Act of 1933, as
amended, or other federal or state securities laws (collectively, the
“Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. Each Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws.

 

12. Costs and Expenses. Each Debtor agrees to pay all reasonable and documented
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Agent. The Debtors shall also pay all other claims
and charges which in the reasonable opinion of the Agent is reasonably likely to
prejudice, imperil or otherwise affect the Collateral or the Security Interests
therein. The Debtors will also, upon demand, pay to the Agent the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Agent, for the benefit of the
Secured Parties, may incur in connection with the creation, perfection,
protection, satisfaction, foreclosure, collection or enforcement of the Security
Interest and the preparation, administration, continuance, amendment or
enforcement of this Agreement and pay to the Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which the Agent, for the benefit of the Secured
Parties, and the Secured Parties may incur in connection with (i) the
enforcement of this Agreement, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral, or (iii)
the exercise or enforcement of any of the rights of the Secured Parties under
the Debentures. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Debentures and shall bear interest at the Default Rate.

 

10

 

 

13. Responsibility for Collateral. The Debtors assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.

 

14. Security Interests Absolute. Each Debtor waives all right to require the
Secured Parties to marshal assets. Each Debtor waives any defense arising by
reason of the application of the statute of limitations to any obligation
secured hereby.

 

15. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the Debentures have been indefeasibly
paid in full and all other Obligations (other than contingent indemnification
obligations for which no claim has been made) have been paid or discharged;
provided, however, that all indemnities of the Debtors contained in this
Agreement (including, without limitation, Annex A hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.

 

16. Power of Attorney; Further Assurances.

 

(a) Each Debtor authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as such Debtor’s true and lawful attorney-infact, with
power, in the name of the Agent or such Debtor, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v) to
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Debtors, at any time, or from time to time, to execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Debentures all as fully and effectually as the
Debtors might or could do; and each Debtor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the Organizational Documents or other
documents or agreements to which any Debtor is subject or to which any Debtor is
a party. Without limiting the generality of the foregoing, after the occurrence
and during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

(b) On a continuing basis, each Debtor will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C attached hereto, all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Agent, to perfect the Security Interests granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Agent the grant or perfection of a perfected
security interest in all the Collateral under the UCC.

 

11

 

 

(c) Each Debtor hereby irrevocably appoints the Agent as such Debtor’s
attorney-in-fact, with full authority in the place and instead of such Debtor
and in the name of such Debtor, from time to time in the Agent’s discretion, to
take any action and to execute any instrument which the Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Debtor where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

17. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Purchase Agreement (as such term
is defined in the Debentures).

 

18. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties’ rights and remedies
hereunder.

 

19. Appointment of Agent. Each of the Secured Parties hereby appoint [PLACEMENT
AGENT] to act as Agent for purposes of exercising any and all rights and
remedies of the Secured Parties hereunder. Such appointment shall continue until
revoked in writing by a Majority in Interest, at which time a Majority in
Interest shall appoint a new Agent. The Agent shall have the rights,
responsibilities and immunities set forth in the Collateral Agent Rights,
Responsibilities and Duties attached as Annex A hereto which are incorporated
herein and will be binding upon the parties hereto.

 

20. Miscellaneous.

 

(a) No course of dealing between the Debtors and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Debtors and the Secured
Parties holding a Majority-In-Interest, or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.

 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

12

 

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Secured Party (other than by merger). Any Secured
Party may assign any or all of its rights under this Agreement to any Person (as
defined in the Purchase Agreement) to whom such Secured Party assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the “Secured Parties.”

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Debtor agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Debentures (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York, Borough of Manhattan. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, each Debtor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such proceeding is improper. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission or other electronic
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature or electronic
transmission were the original thereof.

 

(j) All Debtors shall jointly and severally be liable for the obligations of
each Debtor to the Secured Parties hereunder.

 

(k) Each Debtor shall indemnify, reimburse and hold harmless the Agent and the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement (as such
term is defined in the Debentures) or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.

 

(l) Nothing in this Agreement shall be construed to subject Agent or any Secured
Party to liability as a partner in any Debtor or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Agent or any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any of its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Debtor as a partner or member, as applicable, pursuant hereto.

 

13

 

 

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Debtor or any direct or indirect
subsidiary of any Debtor or compliance with any provisions of any of the
Organizational Documents, the Debtors hereby grant such consent and approval and
waive any such noncompliance with the terms of said documents.

 

(n) Upon any disposition of property permitted by the Debentures, the Security
Interest granted herein shall be deemed to be automatically released as to such
property and such property shall automatically revert to the applicable Debtor
with no further action on the part of any person or entity. The Agent shall, at
the applicable Debtor’s expense, execute and deliver or otherwise authorize the
filing of such documents as such Debtor shall reasonably request, in form and
substance reasonably satisfactory to the Agent, including financing statement
amendments to evidence such release.

 

(o) Each holder of Debentures, as may be issued from time to time as
contemplated under the Memorandum shall be deemed a Secured Party, it being
understood and agreed by the Secured Parties and the Debtors that the principal
amount of Debentures and number of Secured Parties shall be increased as
additional Debentures are sold in accordance with the terms as set forth in the
Memorandum up to the maximum amount of $6,125,000 principal amount.

 

[SIGNATURE PAGES FOLLOW]

 

14

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

  COMPANY:       PRESSURE BIOSCIENCES, INC.         By:     Name:     Title:    
Address:       Facsimile:

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

[SIGNATURE PAGE OF HOLDERS OF DEBENTURES TO PRESSURE BIOSCIENCES, INC.]

 

Name of Investing Entity or Person:               Signature of Authorized
Signatory of Investing entity or Person:               Name of Authorized
Signatory:               Title of Authorized Signatory:      

 

Accepted and Agreed as Collateral Agent:

 

[PLACEMENT AGENT]

as Collateral Agent

 

By:     Name:     Title:    

 

15

 

 

SCHEDULES ATTACHED

 

16

 

 

SCHEDULE A

 

Principal Place of Business of Debtors: 14

Norfolk Avenue

South Easton, Massachusetts

 

Locations Where Collateral is Located or Stored: 14

Norfolk Avenue

South Easton, Massachusetts

 

200 Boston Avenue Medford,

Massachusetts

 

Locations where the Debtors own, lease, or occupy any real property: 14

Norfolk Avenue

South Easton, Massachusetts

 

200 Boston Avenue Medford,

Massachusetts

 

Location of warehousemen, bailees, or other third parties who have possession of
any of the Debtors’ inventory or equipment:

Constant Systems

975 Cobb Place Blvd

Suite 202

Kennesaw, Georgia

 

17

 

 

SCHEDULE B
EXISTING LIENS

 

The following chart is what shows up with we conducted a UCC Search Results for
Pressure Biosciences, Inc. in the Commonwealth of Massachusetts.

 

Name   Name
Type   City   State   Filing
Type   Filing
Number   Original
Filing
Number   Filing Date Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201301238130   201301238130  
01/14/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201302379760   201301238130   03/07/2013                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201302573960   201302573960  
03/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201303248290   201302573960   04/12/2013                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306555700   201306555700  
09/10/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306734240   201306734240  
09/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306734240   201306734240  
09/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201412407810   201306734240   06/05/2014                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201412407810   201306734240   06/05/2014                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201412577450   201412577450  
06/12/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201413756430   201413756430  
08/06/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201413756430   201413756430  
08/06/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201517465120   201517465120  
0/28/2015

 

18

 

 

SCHEDULE C

 

EXISTING FILINGS

 

The following chart is what shows up with we conducted a UCC Search Results for
Pressure Biosciences, Inc. in the Commonwealth of Massachusetts.

 

Name   Name
Type   City   State   Filing
Type   Filing
Number   Original
Filing
Number   Filing Date Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201301238130   201301238130  
01/14/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201302379760   201301238130   03/07/2013                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201302573960   201302573960  
03/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201303248290   201302573960   04/12/2013                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306555700   201306555700  
09/10/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306734240   201306734240  
09/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201306734240   201306734240  
09/18/2013                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201412407810   201306734240   06/05/2014                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-3
Termination   201412407810   201306734240   06/05/2014                          
    Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201412577450   201412577450  
06/12/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201413756430   201413756430  
08/06/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201413756430   201413756430  
08/06/2014                               Pressure
Biosciences,
Inc.   Debtor   South Easton   MA   UCC-1   201517465120   201517465120  
0/28/2015

 

19

 

 

SCHEDULE D

LEGAL NAMES AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

    Entity   Jurisdiction of Organization
(and form)   Organizational Identification
Number 1.   Bioseq, Inc.   Massachusetts corporation   04-3253991              
2.   Pressure BioSciences, Inc.   Massachusetts corporation   04-2652826

 

20

 

 

SCHEDULE E

INTELLECTUAL PROPERTY

 

Patents:

 

US Patents

 

Pressure cycling reactor and methods of controlling reactions using pressure

 

Authors: Laugharn, J., G. Dreier, E. Rudd, and David Green

 

Date Awarded: 3/14/00

 

Patent Number: US 6,036,923

 

Abstract: Methods and apparatus in which pressure provides precise control over
the timing and preferably synchronization of chemical reactions, particularly
enzymatic reactions.

 

Nucleic acid isolation and purification

 

Authors: Laugharn, J., R. Hess, and Feng Tao

 

Date Awarded: 08/29/2000

 

Patent Number: US 6,111,096

 

Abstract: The invention is based on the discovery that hyperbaric, hydrostatic
pressure reversibly alters the partitioning of nucleic acids between certain
adsorbed and solvated phases relative to partitioning at ambient pressure. The
new methods and devices disclosed herein make use of this discovery for highly
selective and efficient, low salt isolation and purification of nucleic acids
from a broad range of sample types, including forensic samples, blood and other
body fluids, and cultured cells.

 

Pressure-enhanced extraction and purification

 

Authors: Laugharn, J., R. Hess, and Feng Tao

 

Date Awarded: 9/19/00

 

Patent Number: US 6,120,985

 

Abstract: Methods for cell lysis and purification of biological materials,
involving subjecting a sample maintained at a subzero temperature to high
pressure, are disclosed. Apparatus for practicing the methods are also
disclosed. The cell or cells that are lysed may be in suspension or part of a
tissue. They are lysed by a method that includes: (i) providing a frozen cell or
cells under atmospheric pressure; (ii) while maintaining the cell or cells at a
subzero temperature, exposing the cell or cells to an elevated pressure in a
pressure chamber, the elevated pressure being sufficient to thaw the frozen cell
or cells at the subzero temperature; (iii) depressurizing the pressure chamber
to freeze the cell or cells at the subzero temperature; and (iv) repeating the
exposing and depressurizing steps until the cell or cells are lysed. This method
can lyse a cell or cells with or without cell walls; such cells include, but are
not limited to, bacteria, viruses, fungal cells (e.g, yeast cells), plant cells
(e.g, corn leaf tissue), animal cells, insect cells, and protozoan cells.

 

Pressure modulated ion activity

 

Authors: Hess, R., and J. Laugharn

 

Date Awarded: 10/03/2000

 

Patent Number: US 6,127,534

 

Abstract: The invention is based on the discovery that pressure-induced changes
in the free ion activity of a solution can be used to reversibly modulate the
rate or the equilibrium position of chemical reactions, including catalytic
reactions and associating/dissociating reactions. Pressure induced changes in
free-ion activity can also be used to improve separation processes.

 

21

 

 

Pressure-enhanced extraction and purification

 

Authors: Laugharn, Jr., James A., Hess, Robert A., and Tao, Feng

 

Date Awarded: 8/14/2001

 

Patent Number: US 6,274,762

 

Abstract: The invention is based on the discovery that hyperbaric, hydrostatic
pressure reversibly alters the partitioning of biomolecules between certain
adsorbed and solvated phases relative to partitioning at ambient pressure. The
new methods and devices disclosed herein make use of this discovery for highly
selective and efficient, low salt isolation and purification of nucleic acids
from a broad range of sample types, including forensic samples, blood and other
body fluids, and cultured cells. In one embodiment, the invention features a
pressure-modulation apparatus. The apparatus includes an electrode array system
having at least two (i.e., two, three, four, or more) electrodes; and a conduit
interconnecting the electrodes. The conduit contains an electrically conductive
fluid in contact with a phase positioned in a pressure chamber. The phase can
be, for example, a binding medium or stationary phase.

 

Integrated sequencing device

 

Authors: Laugharn, J, and R. Hess

 

Date Awarded: 06/12/2001 Patent

 

Number: US 6,245,506

 

Abstract: The invention is based on the discovery that the sequence of monomers
in a polymeric biomolecule can be determined in a self-contained, high pressure
reaction and detection apparatus, without the need for fluid flow into or out
from the apparatus. The pressure is used to control the activity of enzymes that
digest the polymeric biomolecule to yield the individual monomers in the
sequence in which they existed in the polymer. High pressures modulate enzyme
kinetics by reversibly inhibiting those enzymatic processes which result in a
higher average activation volume, when compared to the ground state, and
reversibly accelerating those processes which have lower activation volumes than
the ground state. Modulating the pressure allows the experimenter to precisely
control the activity of the enzyme. Conditions can be found, for example, where
the enzyme removes only one monomer (e.g., a nucleotide or amino acid) from the
biomolecule before the pressure is again raised to a prohibitive level. The
identity of the single released nucleotide or amino acid can be determined using
a detector that is in communication with a probe in the detection zone within
the reaction vessel.

 

Pressure-controlled nucleic acid hybridization

 

Authors: Laugharn, J., D. Green and R. Hess Date Awarded: 7/10/2001

 

Patent Number: US 6,258,534

 

Abstract: A method of hybridizing a first nucleic acid to a second nucleic acid
at least partially complementary to the first nucleic acid by (1) providing a
sample vessel and pressure controller for the vessel; and (2) contacting the
first and second nucleic acids within the vessel at a pressure above ambient
pressure that is effective to enhance hybridization of the first and second
nucleic acids.

 

Rapid cryobaric sterilization and vaccine preparation

 

Authors: Laugharn, J., D. Bradley, and R. Hess

 

Date Awarded: 08/07/2001

 

Patent Number: US 6,270,723

 

Abstract: The invention is based on the discovery that biological and
non-biological materials can be sterilized, decontaminated, or disinfected by
repeatedly cycling between relatively high and low pressures. Pressure cycling
can be carried out at low, ambient, or elevated temperatures (e.g., from about
-20.degree. C. to about 95.degree. C.). New methods based on this discovery can
have applications in, for example, the preparation of vaccines, the
sterilization of blood plasma or serum, the decontamination of military devices,
and the disinfection of medical equipment. The new methods can also be
incorporated into production processes or research procedures.

 

22

 

 

Integrated sequencing device

 

Authors: Laugharn, J, and R. Hess.

 

Date Awarded: 09/10/2002

 

Patent Number: US 6,448,065

 

Abstract: The invention is based on the discovery that the sequence of monomers
in a polymeric biomolecule can be determined in a self-contained, high pressure
reaction and detection apparatus, without the need for fluid flow into or out
from the apparatus. The pressure is used to control the activity of enzymes that
digest the polymeric biomolecule to yield the individual monomers in the
sequence in which they existed in the polymer. High pressures modulate enzyme
kinetics by reversibly inhibiting those enzymatic processes which result in a
higher average activation volume, when compared to the ground state, and
reversibly accelerating those processes which have lower activation volumes than
the ground state. Modulating the pressure allows the experimenter to precisely
control the activity of the enzyme. Conditions can be found, for example, where
the enzyme removes only one monomer (e.g., a nucleotide or amino acid) from the
biomolecule before the pressure is again raised to a prohibitive level. The
identity of the single released nucleotide or amino acid can be determined using
a detector that is in communication with a probe in the detection zone within
the reaction vessel.

 

Pressure cycling reactor

 

Authors: Laugharn, J.A., G.H. Dreier, E.A. Rudd, and D.J. Green

 

Date Awarded: 05/27/2003

 

Patent Number: US 6,569,672

 

Abstract: Methods and apparatus in which pressure provides precise control over
the timing and preferably synchronization of chemical reactions, particularly
enzymatic reactions.

 

Pressure-mediated binding of biomolecular complexes

 

Authors: Litt, G.J., J.A. Laugharn, D.J. Green

 

Date Awarded: 10/21/2003

 

Patent Number: US 6,635,469

 

Abstract: The invention relates to (1) pressure-mediated dissociation of an
analyte complexed with an endogenous binding partner to enable detection of a
complex formed from the analyte and an exogenous binding factor, (2)
pressure-mediated association of an analyte and an exogenous binding partner to
enable more rapid and/or more sensitive detection of an analyte, and (3)
pressure-mediated association and dissociation of biomolecular complexes to
enable separation of one biomolecule from a complex mixture. Pressure can be
used to improve assays by dissociating endogenous analyte complexes and
improving assay speed and sensitivity by associating the analyte molecules with
exogenously supplied binding partners. Pressure can also be used to improve the
separation of compounds from contaminated mixtures. Methods of assaying an
analyte in a sample having an endogenous complex between the analyte and an
endogenous sample component include dissociating the analyte from the endogenous
component using pressure and reacting the analyte with an exogenously supplied
specific binding reagent to determine complexation between the analyte and the
binding reagent.

 

Rapid cryobaric sterilization and vaccine preparation

 

Authors: Laugharn, J.A., D.W. Bradley, R.A. Hess

 

Date Awarded: 2/24/2004

 

Patent Number: US 6,696,019

 

Abstract: The invention is based on the discovery that biological and
non-biological materials can be sterilized, decontaminated, or disinfected by
repeatedly cycling between relatively high and low pressures. Pressure cycling
can be carried out at low, ambient, or elevated temperatures (e.g., from about
-40.degree. C. to about 95.degree. C., or intermediate ranges). New methods
based on this discovery can have applications in, for example, the preparation
of vaccines, the sterilization of blood plasma or serum, plant, animal, and
human tissue, sputum, urine, feces, water, and ascites, the decontamination of
military devices, food and beverage production, and the disinfection of medical
equipment. The new methods can also be incorporated into production processes or
research procedures.

 

23

 

 

Pressure-controlled nucleic acid hybridization

 

Authors: Laugharn, J., D. Green and R. Hess

 

Date Awarded: 6/22/2004

 

Patent Number: US 6,753,169

 

Abstract: A method of hybridizing a first nucleic acid to a second nucleic acid
at least partially complementary to the first nucleic acid by (1) providing a
sample vessel and pressure controller for the vessel; and (2) contacting the
first and second nucleic acids within the vessel at a pressure above ambient
pressure that is effective to enhance hybridization of the first and second
nucleic acids.

 

Pressure-enhanced extraction and purification

 

Authors: James A. Laugharn, Robert Hess, and Feng Tao

 

Date Awarded: 12/01/2009

 

Patent Number: US 7,626,017 B2

 

Abstract: Methods for cell lysis and purification of biological materials,
involving subjecting a sample to high pressure. Also featured is an apparatus
for practicing the methods.

 

Japanese Patents

 

Pressure-mediated binding of biomolecular complexes

 

Authors: Litt, G.J., J.A. Laugharn, D.J. Green

 

Date Awarded: 03/17/2006

 

Patent Number: JP 3781780

 

Abstract: The invention relates to (1) pressure-mediated dissociation of an
analyte complexed with an endogenous binding partner to enable detection of a
complex formed from the analyte and an exogenous binding factor, (2)
pressure-mediated association of an analyte and an exogenous binding partner to
enable more rapid and/or more sensitive detection of an analyte, and (3)
pressure-mediated association and dissociation of biomolecular complexes to
enable separation of one biomolecule from a complex mixture. Pressure can be
used to improve assays by dissociating endogenous analyte complexes and
improving assay speed and sensitivity by associating the analyte molecules with
exogenously supplied binding partners. Pressure can also be used to improve the
separation of compounds from contaminated mixtures.

 

Pressure cycling reactor and methods of controlling reactions using pressure

 

Authors: Laugharn, J., G. Dreier, E. Rudd, and David Green

 

Date Awarded: 05/15/2009 Patent Number: JP 4308320

 

Abstract: Methods and apparatus in which pressure provides precise control over
the timing and preferably synchronization of chemical reactions, particularly
enzymatic reactions.

 

24

 

 

European Patent

 

Pressure cycling reactor

 

Authors: Laugharn, J., G. Dreier, E. Rudd, and David Green

 

Date Awarded: 09/12/2001

 

Patent Number: EP 0814900 Same name (U.S. Patent No. 6,036,923) to European
Patent Convent, Germany, France, the United Kingdom, Italy, Sweden and
Switzerland.

 

Abstract: Methods and apparatus in which pressure provides precise control over
the timing and preferably synchronization of chemical reactions, particularly
enzymatic reactions.

 

Pressure-mediated binding of biomolecular complexes

 

Authors: Litt, Gerald, Laugharn, J., Green, D., Hess, R., and Paulus, H.,

 

Date Awarded: 10/04/2001

 

Patent Number: EP 0924991

 

Issued in European Patent Convention, Austria, Belgium, Switzerland, Germany,
Denmark, Spain, Finland, France, United Kingdom, Greece, Ireland, Italy,
Luxemburg, Monaco, Netherlands, Portugal, and Sweden.

 

Abstract: The invention relates to (1) pressure-mediated dissociation of an
analyte complexed with an endogenous binding partner to enable detection of a
complex formed from the analyte and an exogenous binding factor, (2)
pressure-mediated association of an analyte and an exogenous binding partner to
enable more rapid and/or more sensitive detection of an analyte, and (3)
pressure-mediated association and dissociation of biomolecular complexes to
enable separation of one biomolecule from a complex mixture. Pressure can be
used to improve assays by dissociating endogenous analyte complexes and
improving assay speed and sensitivity by associating the analyte molecules with
exogenously supplied binding partners. Pressure can also be used to improve the
separation of compounds from contaminated mixtures.

 

Rapid cryobaric sterilization and vaccine preparation

 

Authors: Laugharn, J., D.W. Bradley, and R.A. Hess

 

Date Awarded 09/17/2003

 

Patent Number: EP 1112091

 

Abstract: The invention is based on the discovery that biological and
non-biological materials can be sterilized, decontaminated, or disinfected by
repeatedly cycling between relatively high and low pressures. Pressure cycling
can be carried out at low, ambient, or elevated temperatures (e.g., from about
-20 DEG C to about 95 DEG C). New methods based on this discovery can have
applications in, for example, the preparation of vaccines, the sterilization of
blood plasma or serum, the decontamination of military devices, and the
disinfection of medical equipment. The new methods can also be incorporated into
production processes or research procedures.

 

Australian Patents

 

Pressure-enhanced extraction and purification

 

Authors: Laugharn, J., R. Hess, and Feng Tao

 

Date Awarded: 07/25/2002

 

Patent Number: AU 745925

 

Abstracts: Methods for cell lysis and purification of biological materials,
involving subjecting a sample to high pressure. Also featured is an apparatus
for practicing the methods.

 

Multichamber device and uses thereof for processing of biological samples

 

Authors: Laugharn James A Jr; Tao Feng; Manak Mark M; Lawrence Nathan P; Kakita
Allan; Schumacher Richard T.

 

Date Awarded: 11/29/2007

 

Patent Number: AU 2002259017

 

Abstract: Devices and methods are described for homogenization, processing,
detection, and analysis of biological samples such as insects, fungi, bacteria,
and plant and animal tissues. Multiple chambers in these devices permit
different processing functions to be carried out at each stage, such that the
resulting homogenized product can be further processed, purified, analyzed,
and/or biomolecules such as metabolites, proteins and nucleic acids, or
pharmaceutical products can be detected. The device can be used in a hydrostatic
pressure apparatus, in which different activities, i.e. incubations, addition or
renewal of reagent, and generation and detection of signal can be carried out in
the appropriate chamber. The method improves the preservation of biomolecules
from chemical and enzymatic degradation relative to conventional means.
Additionally, this method enables automated sample preparation and analytical
processes.

 

25

 

 

Rapid sterilization and vaccine preparation

 

Authors: Bradley David W; Laugharn James A Jr; Hess Robert A

 

Date Awarded: 01/17/2008

 

Patent Number: AU 2002367749

 

Abstract: The invention is based on the discovery that biological and
non-biological materials can be sterilized, decontaminated, or disinfected by
repeatedly cycling between relatively high and low pressures. Pressure cycling
can be carried out at low, ambient, or elevated temperatures (e.g., from about
-40 DEG C to about 95 DEG C, or intermediate ranges). New methods based on this
discovery can have applications in, for example, the preparation of vaccines,
the sterilization of blood plasma or serum, plant, animal, and human tissue,
sputum, urine, feces, water, and ascites, the decontamination of military
devices, food and beverage production, and the disinfection of medical
equipment. The new methods can also be incorporated into production processes or
research procedures.

 

Canadian Patents

 

Pressure-mediated binding of biomolecular complexes

 

Authors: Hess, R., Paulus, H., Laugharn, J., Green, D., Litt. G,

 

Date Awarded: 06/26/2007

 

Patent Number: CA 2259318

 

Abstract: The invention relates to (1) pressure-mediated dissociation of an
analyte complexed with an endogenous binding partner to enable detection of a
complex formed from the analyte and an exogenous binding factor, (2)
pressure-mediated association of an analyte and an exogenous binding partner to
enable more rapid and/or more sensitive detection of an analyte, and (3)
pressure-mediated association and dissociation of biomolecular complexes to
enable separation of one biomolecule from a complex mixture. Pressure can be
used to improve assays by dissociating endogenous analyte complexes and
improving assay speed and sensitivity by associating the analyte molecules with
exogenously supplied binding partners. Pressure can also be used to improve the
separation of compounds from contaminated mixtures.

 

Rapid cryobaric sterilization and vaccine preparation

 

Authors: Laugharn, J.A., D.W. Bradley, R.A. Hess

 

Date Awarded: 09/02/2008

 

Patent Number: CA 2301067

 

Summary: The invention is based on the discovery that biological and
non-biological materials can be sterilized, decontaminated, or disinfected by
repeatedly cycling between relatively high and low pressures. Pressure cycling
can be carried out at low, ambient, or elevated temperatures (e. g., from about
-20.degree.C to about 95.degree.C). New methods based on this discovery can have
applications in, for example, the preparation of vaccines, the sterilization of
blood plasma or serum, the decontamination of military devices, and the
disinfection of medical equipment. The new methods can also be incorporated into
production processes or research procedures.

 

26

 

 

Patent Applications:

 

We have a number of patents pending but as a company policy we do not disclose
the applications that are patent pending.

 

Trademarks:

 

Case Number   Mark   Country   Application
Number   Filing Date   Registration
Number   Registration
Date   Status P2028-2004   BAROCYCLER   US   76/352002   20-Dec-2001   2798648  
23-Dec-2003   Registered                               P2028-2004   BAROCYCLER  
Canada   1270711   01-Sep-2005   TMA668512   24-Jul-2006   Registered          
                    P2028-2003   BAROCYCLER   European
Community   001014570   11-Dec-1998   001014570   01-Mar-2000   Registered      
                        P2028-2004   BAROCYCLER   European
Community   002783983   19-Jul-2002   002783983   17-Dec-2003   Registered      
                        P2028-2003   BAROCYCLER   Japan   H10-106249  
14-Dec-1998   4359274   04-Feb-2000   Registered                              
P2028-2004   BAROCYCLER   Japan   2002-060636   19-Jul-2002   4720951  
24-Oct-2003   Registered                               P2028-2005   PULSE  
Canada   1152320   11-Sep-2002   TMA649503   03-Oct-2005   Registered          
                    P2028-2005   PULSE   European
Community   002698702   15-May-2002   002698702   18-Mar-2004   Registered      
                        P2028-2005   PULSE   US   76/338783   16-Nov-2001  
2821558   09-Mar-2004   Registered                               P2028-2005  
XSTREAMPCT   European
Community   10488971   13-Dec-2011   10488971   09-Jan-2013   Registered        
                      P2028-2008   XSTREAMPCT   US   85/346049   14-Jun-2011    
      Published

 

Domain Names:

 

www.pressurebiosciences.com

 

27

 

 

SCHEDULE F
ACCOUNT DEBTORS

 

NONE

 

28

 

 

SCHEDULE G

PLEDGED SECURITIES

 

Current Legal Entities Owned   Record Owner   No. Shares Authorized   No. Shares
Owned   No. Shares Pledged   Certificate Nos. NONE                    

 

29

 

 

ANNEX A

 

COLLATERAL AGENT RIGHTS, RESPONSIBILITIES AND DUTIES

 

The terms and conditions of this Exhibit A Rights, Responsibilities and Duties
of the Collateral Agent are hereby incorporated into the Security Agreement
dated as of July 21, 2015; amended from time to time, between the holders (each,
individually a “Lender” and collectively the “Lenders”) of Senior Secured
Convertible Debentures issued or to be issued by Pressure BioSciences, Inc.
(“Borrower”), at or about the date of the Security Agreement referred to in
Section 1(a) below (collectively herein the “Debentures”).

 

WHEREAS, the Lenders have made, are making and will be making loans to Borrower
to be secured by certain collateral; and

 

WHEREAS, it is desirable to provide for the orderly administration of such
collateral by requiring each Lender to appoint the Collateral Agent, and the
Collateral Agent has agreed to accept such appointment and to receive, hold and
deliver such collateral, all upon the terms and subject to the conditions
hereinafter set forth; and

 

WHEREAS, it is desirable to allocate the enforcement of certain rights of the
Lenders under the Debentures for the orderly administration thereof.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:

 

1. Collateral.

 

(a) Contemporaneously with the execution and delivery of this Agreement by the
Collateral Agent and the Lenders: (i) the Collateral Agent has or will have
entered into a Security Agreement (“Security Agreement”) among the Collateral
Agent, Borrower and Lenders, regarding the grant of a security interest in the
Collateral to the Collateral Agent, for the benefit of the Lenders; and (ii)
Borrower is issuing the Debentures to the Lenders pursuant to a “Securities
Purchase Agreement” dated at or about the date of this Agreement. Collectively,
the Security Agreement, the Intellectual Property Security Agreement, the
Debentures and Securities Purchase Agreement, and other agreements referred to
therein are referred to herein as “Borrower Documents.”

 

(b) The Collateral Agent hereby acknowledges that any Collateral held by the
Collateral Agent is held for the benefit of the Lenders in accordance with this
Agreement and the Borrower Documents. No reference to the Borrower Documents or
any other instrument or document shall be deemed to incorporate any term or
provision thereof into this Agreement unless expressly so provided.

 

(c) The Collateral Agent is to distribute in accordance with the Borrower
Documents any proceeds received from the Collateral which are distributable to
the Lenders in proportion to their respective interests in the Obligations as
defined in the Security Agreement.

 

2. Appointment of the Collateral Agent.

 

The Lenders hereby appoint the Collateral Agent (and the Collateral Agent hereby
accepts such appointment) to take any action including, without limitation, the
registration of any Collateral in the name of the Collateral Agent or its
nominees prior to or during the continuance of an Event of Default (as defined
in the Borrower Documents), the exercise of voting rights upon the occurrence
and during the continuance of an Event of Default, the application of any cash
collateral received by the Collateral Agent to the payment of the Obligations,
the making of any demand under the Borrower Documents, the exercise of any
remedies given to the Collateral Agent pursuant to the Borrower Documents and
the exercise of any authority pursuant to the appointment of the Collateral
Agent as an attorney-in-fact pursuant to the Security Agreement that the
Collateral Agent deems necessary or proper for the administration of the
Collateral pursuant to the Security Agreement. Upon disposition of the
Collateral in accordance with the Borrower Documents, the Collateral Agent shall
promptly distribute any cash or Collateral in accordance with Section 10 of the
Security Agreement. Borrower and Lenders must notify Collateral Agent in writing
of the issuance of Debentures to Lenders by Borrower. The Collateral Agent will
not be required to act hereunder in connection with Debentures the issuance of
which was not disclosed in writing to the CollateralAgent nor will the
Collateral Agent be required to act on behalf of any assignee of Debentures
without the written consent of Collateral Agent.

 

30

 

 

3. Action by the Majority in Interest.

 

(a) Certain Actions. Each of the Lenders covenants and agrees that only a
Majority in Interest shall have the right, but not the obligation, to undertake
the following actions (it being expressly understood that less than a Majority
in Interest hereby expressly waive the following rights that they may otherwise
have under the Borrower Documents):

 

(i) Acceleration. If an Event of Default occurs, after the applicable cure
period, if any, a Majority in Interest may, on behalf of all the Lenders,
instruct the Collateral Agent to provide to Borrower notice to cure such default
and/or declare the unpaid principal amount of the Debentures to be due and
payable, together with any and all accrued interest thereon and all costs
payable pursuant to such Debentures;

 

(ii) Enforcement. Upon the occurrence of any Event of Default after the
applicable cure period, if any, a Majority in Interest may instruct the
Collateral Agent to proceed to protect, exercise and enforce, on behalf of all
the Lenders, their rights and remedies under the Borrower Documents against
Borrower, and such other rights and remedies as are provided by law or equity;
and

 

(iii) Waiver of Past Defaults. A Majority in Interest may instruct the
Collateral Agent to waive any Event of Default by written notice to Borrower,
and the other Lenders, but not waive damages accrued or accruing until the
effective date of such waiver.

 

(b) Permitted Subordination and Release. A Majority in Interest may instruct the
Collateral Agent to agree to release in whole or in part or to subordinate any
Collateral to any claim or other actual or proposed security interest and may
enter into any agreement with Borrower to evidence such subordination; provided,
however, that subsequent to any such release or subordination, each Note shall
remain pari passu with the other Debentures held by the Lenders.

 

(c) Further Actions. A Majority in Interest may instruct the Collateral Agent to
take any action that it may take under this Agreement by instructing the
Collateral Agent in writing to take such action on behalf of all the Lenders.

 

(d) Majority in Interest. For so long as any obligations remain outstanding on
the Debentures, Majority in Interest for the purposes of this Agreement and the
Borrower Documents shall mean Lenders who hold not less than a majority of the
outstanding principal amount of the Debentures.

 

4. Power of Attorney.

 

(a) To effectuate the terms and provisions hereof, the Lenders hereby appoint
the Collateral Agent as their attorney-in-fact (and the Collateral Agent hereby
accepts such appointment) for the purpose of carrying out the provisions of this
Agreement including, without limitation, taking any action on behalf of, or at
the instruction of, the Majority in Interest at the written direction of the
Majority in Interest and executing any consent authorized pursuant to this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.

 

(b) All acts done under the foregoing authorization are hereby ratified and
approved and neither the Collateral Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct.

 

(c) This power of attorney, being coupled with an interest, is irrevocable while
this Agreement remains in effect.

 

5. Expenses of the Collateral Agent. The Company shall pay any and all
reasonable costs and expenses incurred by the Collateral Agent, including,
without limitation, reasonable costs and expenses relating to all waivers,
releases, discharges, satisfactions, modifications and amendments of this
Agreement, the administration and holding of the Collateral, insurance expenses,
and the enforcement, protection and adjudication of the parties’ rights
hereunder by the Collateral Agent, including, without limitation, the reasonable
disbursements, expenses and fees of the attorneys the Collateral Agent may
retain, if any, each of the foregoing in proportion to their holdings of the
Debentures. The expenses and costs herein shall be subject to a maximum amount
of $3,000 in the aggregate prior to an Event of Default while the Debentures are
outstanding. Following an Event of Default, there shall be no maximum limitation
on costs and expenses.

 

31

 

 

6. Reliance on Documents and Experts. The Collateral Agent shall be entitled to
rely upon any notice, consent, certificate, affidavit, statement, paper,
document, writing or communication (which may be by telegram, cable, telex,
telecopier, or telephone) reasonably believed by it to be genuine and to have
been signed, sent or made by the proper person or persons, and upon opinions and
advice of its own legal counsel, independent public accountants and other
experts selected by the Collateral Agent.

 

7. Duties of the Collateral Agent; Standard of Care.

 

(a) The Collateral Agent’s only duties are those expressly set forth in this
Agreement, and the Collateral Agent hereby is authorized to perform those duties
in accordance with commercially reasonable practices. The Collateral Agent may
exercise or otherwise enforce any of its rights, powers, privileges, remedies
and interests under this Agreement and applicable law or perform any of its
duties under this Agreement by or through its officers, employees, attorneys, or
agents. Independently and without reliance upon the Collateral Agent, each
Lender, to the extent it deems appropriate, has made and shall continue to make:
(i) its own independent investigation of the financial condition and affairs of
the Borrower and its subsidiaries in connection with such Lender’s investment in
the Borrower, the creation and continuance of the Obligations, the transactions
contemplated by the Borrower Documents, and the taking or not taking of any
action in connection therewith; and (ii) its own appraisal of the
creditworthiness of the Borrower and its subsidiaries, and of the value of the
Collateral from time to time, and the Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit, market or other information with respect thereto, whether
coming into its possession before any Obligations are incurred or at any time or
times thereafter. The Collateral Agent shall not be responsible to the Borrower
or any Lender for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Borrower Document, or for the financial condition of the
Borrower or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Borrower Document, or the
financial condition of the Borrower, or the value of any of the Collateral, or
the existence or possible existence of any default or Event of Default under the
Agreement, the Debentures or any of the other Borrower Documents. Without
limiting the foregoing, (a) no Lender shall have any right of action whatsoever
against the Agent as a result of the Collateral Agent acting or refraining from
acting hereunder in accordance with the terms of the Agreement or any other
Borrower Document, and the Borrower shall have no right to question or challenge
the authority of, or the instructions given to, the Collateral Agent pursuant to
the foregoing and (b) the Collateral Agent shall not be required to take any
action which the Collateral Agent believes: (i) could reasonably be expected to
expose it to personal liability; or (ii) is contrary to this Agreement, the
Borrower Documents or applicable law. Anything to the contrary notwithstanding,
the Agent shall have no obligation whatsoever to any Lender to assure that the
Collateral exists or is owned by the Borrower or is cared for, protected or
insured or that the liens granted pursuant to the Agreement have been properly
or sufficiently or lawfully created, perfected, or enforced or are entitled to
any particular priority.

 

(b) The Collateral Agent shall act in good faith and with that degree of care
that an ordinarily prudent person in a like position would use under similar
circumstances.

 

(c) Any funds held by the Collateral Agent hereunder need not be segregated from
other funds except to the extent required by law. The Collateral Agent shall be
under no liability for interest on any funds received by it hereunder.

 

(d) Collateral Agent may generally engage in any kind of business with any of
the parties hereto or any subsidiary or affiliate thereof as if it had not
entered into this Agreement. Collateral Agent and its affiliates and their
officers, directors, employees, and agents (including legal counsel) may now or
hereafter be engaged in one or more transactions with any party hereto or may
act as trustee, agent or representative of any party hereto, or otherwise be
engaged in other transactions with such parties (collectively, the “Other
Activities”). Without limiting the forgoing, Collateral Agent and its affiliates
and their officers, directors, employees, and agents (including legal counsel)
shall not be responsible to account to any party hereto for such other
activities.

 

32

 

 

8. Resignation. The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving written notice of such resignation to the other
parties hereto, stating the date such resignation is to take effect. Within five
(5) days of the giving of such notice, a successor collateral agent shall be
appointed by the Majority in Interest; provided, however, that if the Lenders
are unable so to agree upon a successor within such time period, and notify the
Collateral Agent during such period of the identity of the successor collateral
agent, the successor collateral agent may be a person designated by the
Collateral Agent, and any and all fees of such successor collateral agent shall
be the joint and several obligation of the Lenders. The Collateral Agent shall
continue to serve until the effective date of the resignation or until its
successor accepts the appointment and receives the Collateral held by the
Collateral Agent but shall not be obligated to take any action hereunder. The
Collateral Agent may deposit any Collateral with the Supreme Court of the State
of New York for New York County or any such other court in New York State that
accepts such Collateral.

 

9. Exculpation. The Collateral Agent and its members, officers, employees,
attorneys and agents, shall not incur any liability whatsoever for the holding
or delivery of documents or the taking of any other action in accordance with
the terms and provisions of this Agreement, for any mistake or error in
judgment, for compliance with any applicable law or any attachment, order or
other directive of any court or other authority (irrespective of any conflicting
term or provision of this Agreement), or for any act or omission of any other
person engaged by the Collateral Agent in connection with this Agreement, unless
occasioned by the exculpated person’s own gross negligence or willful misconduct
as determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.; and each party hereto hereby waives any and all claims
and actions whatsoever against the Collateral Agent and its officers, employees,
attorneys and agents, arising out of or related directly or indirectly to any or
all of the foregoing acts, omissions and circumstances. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other Borrower
Document a fiduciary relationship in respect of any Borrower or any Lender; and
nothing in the Agreement or any other Borrower Document, expressed or implied,
is intended to or shall be so construed as to impose upon the Collateral Agent
any obligations in respect of the Agreement or any other Borrower Document
except as expressly set forth herein and therein.

 

10. Indemnification. The Lenders hereby agree to indemnify, reimburse and hold
harmless the Collateral Agent and its directors, officers, employees, attorneys
and agents, jointly and severally, from and against any and all claims,
liabilities, losses and expenses that may be imposed upon, incurred by, or
asserted against any of them, arising out of or related directly or indirectly
to this Agreement or the Collateral, except such as are occasioned by the
indemnified person’s own gross negligence or willful misconduct.

 

11. Miscellaneous.

 

(a) Rights and Remedies Not Waived. No act, omission or delay by the Collateral
Agent shall constitute a waiver of the Collateral Agent’s rights and remedies
hereunder or otherwise. No single or partial waiver by the Collateral Agent of
any default hereunder or right or remedy that it may have shall operate as a
waiver of any other default, right or remedy or of the same default, right or
remedy on a future occasion.

 

(b) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflicts
of laws that would result in the application of the substantive laws of another
jurisdiction.

 

(c) Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.

 

(i) In any litigation in any court with respect to, in connection with, or
arising out of this Agreement or any instrument or document delivered pursuant
to this Agreement, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
between the Collateral Agent and the Lenders or any Lender, then each Lender, to
the fullest extent it may legally do so, (A) waives the right to interpose any
setoff, recoupment, counterclaim or cross-claim in connection with any such
litigation, irrespective of the nature of such setoff, recoupment, counterclaim
or cross-claim, unless such setoff, recoupment, counterclaim or cross-claim
could not, by reason of any applicable federal or state procedural laws, be
interposed, pleaded or alleged in any other action; and (B) WAIVES TRIAL BY JURY
IN CONNECTION WITH ANY SUCH LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
LENDER AGREES THAT THIS SECTION 11(c) IS A SPECIFIC AND MATERIAL ASPECT OF THIS
AGREEMENT AND ACKNOWLEDGE THAT THE COLLATERAL AGENT WOULD NOT ENTER THIS
AGREEMENT IF THIS SECTION 11(c) WERE NOT PART OF THIS AGREEMENT.

 

33

 

 

(ii) Each Lender irrevocably consents to the exclusive jurisdiction of any State
or Federal Court located within the County of New York, State of New York, in
connection with any action or proceeding arising out of or relating to this
Agreement or any document or instrument delivered pursuant to this Agreement or
otherwise. In any such litigation, each Lender waives, to the fullest extent it
may effectively do so, personal service of any summons, complaint or other
process and agree that the service thereof may be made by certified or
registered mail directed to such Lender at its address for notice determined in
accordance with Section 11(e) hereof. Each Lender hereby waives, to the fullest
extent it may effectively do so, the defenses of forum non conveniens and
improper venue.

 

(d) Admissibility of this Agreement. Each of the Lenders agrees that any copy of
this Agreement signed by it and transmitted by telecopier for delivery to the
Collateral Agent shall be admissible in evidence as the original itself in any
judicial or administrative proceeding, whether or not the original is in
existence.

 

(e) Address for Notices. Any notice or other communication under the provisions
of this Agreement shall be given in writing and delivered in person, by
reputable overnight courier or delivery service, by facsimile machine (receipt
confirmed) with a copy sent by first class mail on the date of transmissions, or
by registered or certified mail, return receipt requested, directed to such
party’s addresses set forth below (or to any new address of which any party
hereto shall have informed the others by the giving of notice in the manner
provided herein):

 

In the case of the Collateral Agent, to:

 

[PLACEMENT AGENT]

 

In the case of the Lenders, to:

 

To the address and telecopier number set forth on Schedule A hereto

 

In the case of Borrower, to:

 

Pressure BioSciences, Inc.

14 Norfolk Avenue

South Easton, MA 02375

Attn.: Chief Financial Officer

 

With a copy by telecopier only to:

 

(f) Amendments and Modification; Additional Lender. No provision hereof shall be
modified, altered, waived or limited except by written instrument expressly
referring to this Agreement and to such provision, and executed by the parties
hereto. Any transferee of a Note who acquires a Note after the date hereof will
become a party hereto by signing the signature page and sending an executed copy
of this Agreement to the Collateral Agent and receiving a signed acknowledgement
from the Collateral Agent.

 

(g) Fees of Collateral Agent. Upon the occurrence of an Event of Default, if the
Lenders instruct the Collateral Agent to act, the Lenders shall collectively
shall pay the Collateral Agent the sum of up to $10,000 on account, to apply
against an hourly fee of $250 to be paid to the Collateral Agent by the Lenders
for services rendered pursuant to this Agreement which fees and costs shall be
deemed obligation of the Borrower and for which the Lender shall be entitled to
reimbursement from the Borrower. All payments due to the Collateral Agent under
this Agreement including reimbursements must be paid when billed. The Collateral
Agent may refuse to act on behalf of or make a distribution to any Lender who is
not current in payments to the Collateral Agent. Payments required pursuant to
this Agreement shall be pari passu to the Lender’s interests in the Debentures.
The Collateral Agent is hereby authorized to deduct any sums due the Collateral
Agent from Collateral in the Collateral Agent’s possession.

 

34

 

 

(h) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(i) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

(j) Schedules. The Collateral Agent is authorized to annex hereto any schedules
referred to herein.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

35

 

 

SCHEDULE H TO COLLATERAL AGENT AGREEMENT

 

LIST OF DEBENTURE HOLDERS

 

                 

 

36

 

